998 F.2d 7
302 U.S.App.D.C. 389
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Charles BRIDGES;  Gina H. Douglas;  Miriam R. Holman;Sandra A. Hurd;  Shomari A.H. Jahi;  Jean M.Johnson;  Michael A. Stripling, Appellants,v.DISTRICT OF COLUMBIA GOVERNMENT, a Municipal Corporation, et al.
No. 92-7224.
United States Court of Appeals, District of Columbia Circuit.
July 7, 1993.

Before MIKVA, Chief Judge, and SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed May 12, 1993, and the response thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the appeal of all plaintiffs other than Charles Bridges be dismissed for failure to comply with the requirements of Federal Rule of Appellate Procedure 3(c).   The notice of appeal filed in this case is indistinguishable from the notice found deficient in  Adkins v. Safeway Stores, Inc. 968 F.2d 1317, 1319 (D.C.Cir.1992), cert. denied, 113 S. Ct. 968 (1993).


4
The Clerk is directed to withhold issuance of the mandate herein pending resolution of the remainder of the appeal.